Exhibit 10.6

SECOND AMENDMENT TO REVOLVING CREDIT NOTE

THIS AMENDMENT AGREEMENT is made as of the 22nd day of September, 2011 among TNP
SRT SECURED HOLDINGS, LLC, a Delaware limited liability company, TNP SRT MORENO
MARKETPLACE, LLC, a Delaware limited liability company, TNP SRT SAN JACINTO,
LLC, a Delaware limited liability company, TNP SRT CRAIG PROMENADE, LLC, a
Delaware limited liability company, TNP SRT NORTHGATE PLAZA TUCSON, LLC, a
Delaware limited liability company, TNP SRT PINEHURST EAST, LLC, a Delaware
limited liability company and TNP SRT TOPAZ MARKETPLACE, LLC, a Delaware limited
liability company (individually and collectively, jointly and severally the
“Maker”), and KEYBANK NATIONAL ASSOCIATION, a national banking association,
having an address at 225 Franklin Street, 18th Floor, Boston, Massachusetts
02110 (“Payee”).

W I T N E S S E T H    T H A T:

WHEREAS, the Maker has executed and delivered to the Payee a certain Revolving
Credit Note dated as of December 17, 2010 in the principal amount of
$35,000,000, as amended and as affected by various Joinder Agreements executed
in connection therewith pursuant to which some of the Makers were added as
co-makers, which Note and Joinder Agreements are hereby incorporated by
reference herein and made a part hereof (the “Note”);

WHEREAS, the parties hereto desire to amend the Note in the manner hereinafter
set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. This Note is hereby amended to increase the principal amount by the
additional sum of $7,000,000 from $38,000,000 to $45,000,000 or the aggregate
unpaid principal amount outstanding under the Note, whichever is less.

2. All references to the Note in the Loan Documents shall be deemed to include
this amendment to the Note and any other amendments which may be executed.

3. Except as modified and amended hereby, the Note shall remain in full force
and effect and is in all other respects ratified and confirmed.

(Signatures on next page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year indicated above.

 

PAYEE:   KEYBANK NATIONAL ASSOCIATION   By:  

/s/ Christopher T. Neil

    Christopher T. Neil     Senior Relationship Manager MAKER:   TNP SRT SECURED
HOLDINGS, LLC, a Delaware limited liability company   By:   TNP Strategic Retail
Operating Partnership, L.P., its sole member     By:   TNP Strategic Retail
Trust, Inc., its general partner       By:  

/s/ James Wolford

        Print Name: James Wolford         Title: CFO  

TNP SRT MORENO MARKETPLACE, LLC, a

Delaware limited liability company

  By   TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its
Sole Member     By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its Sole Member       By:   TNP Strategic Retail Trust,
Inc., a Maryland corporation, its General Partner       By:  

/s/ James Wolford

        Print Name: James Wolford         Title: CFO

(Signatures continued on next page.)



--------------------------------------------------------------------------------

TNP SRT SAN JACINTO, LLC, a Delaware

limited liability company

By  

TNP SRT Secured Holdings, LLC, a

Delaware limited liability company, its Sole

Member

  By:  

TNP Strategic Retail Operating

Partnership, LP, a Delaware limited

partnership, its Sole Member

    By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its

General Partner

    By:  

/s/ James Wolford

      Print Name: James Wolford       Title: CFO

 

TNP SRT CRAIG PROMENADE, LLC, a

Delaware limited liability company

By  

TNP SRT Secured Holdings, LLC, a

Delaware limited liability company, its Sole

Member

  By:  

TNP Strategic Retail Operating

Partnership, LP, a Delaware limited

partnership, its Sole Member

    By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its

General Partner

    By:  

/s/ James Wolford

      Print Name: James Wolford       Title: CFO

(Signatures continued on next page.)



--------------------------------------------------------------------------------

  TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware limited liability company   By
  TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member     By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its Sole Member       By:   TNP Strategic Retail Trust,
Inc., a Maryland corporation, its General Partner             By:  

/s/ James Wolford

        Print Name: James Wolford         Title: CFO     TNP SRT PINEHURST EAST,
LLC, a Delaware limited liability
company   By   TNP SRT Secured Holdings, LLC, a Delaware limited liability
company, its Sole Member     By:   TNP Strategic Retail Operating Partnership,
LP, a Delaware limited partnership, its Sole Member       By:   TNP Strategic
Retail Trust, Inc., a Maryland corporation, its General Partner             By:
 

/s/ James Wolford

        Print Name: James Wolford         Title: CFO

(Signatures continued on next page.)



--------------------------------------------------------------------------------

TNP SRT TOPAZ MARKETPLACE, LLC, a Delaware limited liability company By   

TNP SRT Secured Holdings, LLC, a

Delaware limited liability company, its Sole Member

   By:   

TNP Strategic Retail Operating

Partnership, LP, a Delaware limited partnership, its Sole Member

      By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its

General Partner

      By:  

/s/ James Wolford

        Print Name: James Wolford         Title: CFO